DETAILED ACTION
This Office Action is in response to Applicant’s amendment and arguments submitted on October 16, 2020 for Applicant# 16/235,290.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The Provisional Application has been filed in Application No 62/612,275 filed on December 29, 2017.

Claims 1, 2, 3, 11 and 18 are amended.
No claims are canceled.
No newly added claims.

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0081656 A1 (hereinafter ‘Wang’) view of Perlmutter et al. US 7,907,755 B1 (hereinafter ‘Perlmutter’) as applied, and further in view of Kerr et al. US 2017/0097948 A1 (hereinafter ‘Kerr’).

Wang: paragraph 0011: disclose a method for executing instructions) by at least one computing device (Wang: paragraph 0011: disclose computer-implemented and paragraph 0028: disclose computing device), the method comprising:
monitoring (Wang: paragraph 0027: disclose monitoring), by the at least one computing device (Wang: paragraph 0011: disclose computer-implemented and paragraph 0028: disclose computing device), a plurality of image search queries (Wang: paragraph 0027: disclose monitoring and analyzing multiple ‘plurality’ queries. Examiner discuss image search queries in reference to Perlmutter reference below), each of the plurality of search queries including a digital image used as a basis to initiate a search (Wang: paragraph 0032: disclose search query contains keywords and examiner understand that this reference does not teach digital image include in the search query and examiner discuss passing digital image in the search query in the secondary art below in Kerr reference); 
outputting (Wang: paragraph 0104: disclose generating output), by the at least one computing device (Wang: paragraph 0011: disclose computer-implemented and paragraph 0028: disclose computing device), a result of the aggregating in a user interface (Wang: paragraph 0096: disclose combined ‘aggregate’ queries for purposes of future analysis and paragraph 0107: disclose user interface or a web browser through which a user can interact with an implementation).
It is noted, however, Wang did not specifically detail the few aspects of

On the other hand, Perlmutter achieved the aforementioned limitations by providing mechanisms of
identifying (Perlmutter: Col 16 Lines 53-54: disclose user may be dissatisfied implies that the user identified the result in an UI), by the at least one computing device (Perlmutter: Col 4 Lines 46-48: disclose client has one or more UIs), unsuccessful image search queries in the plurality of image search queries (Perlmutter: Col 16 Lines 53-61: disclose at least two queries of which one is returns dissatisfied ‘unsuccessful’ search result images), the unsuccessful image search queries not being successful in locating an item of digital content that suitably satisfies users associated with the image search queries (Perlmutter: Col 16 Lines 53-56: disclose user is dissatisfied with the search result images presented to user of the user submitted image as search query) and identified based on user input indicating dissatisfaction with returned search results (Perlmutter: Col 16 Line 62 – Col 17 Line 8: disclose the user can provide feedback ‘indicate’ which search result image is not similar ‘unsuccessful’ to the query image by selecting radio button).
The motivation for doing so would have been to provide an option to the user to refine the search query to find that the user is seeking.

aggregating, by the at least one computing device, data derived from digital images of the unsuccessful image search queries together based on common-object recognition across the unsuccessful image search queries’ digital images and characteristics of corresponding common objects using machine learning as recited in claim 1.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
aggregating (Kerr: Paragraph 0052 and Fig. 3: disclose attributes of the source images which examiner interprets the Fig. 3 as aggregating various attributes of the images), by the at least one computing device (Kerr: paragraph 0023: disclose processing device), data derived from digital images of the unsuccessful image search queries together based on common-object recognition (Kerr: paragraph 0046: disclose extract ‘derive’ the attributes of an images submitted by the user of the search query. Examiner argues the unsuccessful search queries are type of queries and unsuccessful are discussed in reference by Perlmutter) across the unsuccessful image search queries’ digital images (Kerr: paragraph 0046: disclose extract ‘derive’ the attributes of an images) and characteristics of corresponding common objects using machine learning (Kerr: paragraph 0046: disclose attributes ‘characteristics’ performed by same machine learning).

Wang, Perlmutter and Kerr are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Enhanced Search Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Wang, Perlmutter and Kerr because they are both directed to enhanced search systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Perlmutter and Kerr with the method described by Wang in order to solve the problem posed.
Therefore, it would have been obvious to combine Perlmutter and Kerr with Wang to obtain the invention as specified in instant claim 1.

As per claim 18, Wang disclose, A system comprising (Wang: Fig. 1 Element 134: disclose a computing device): remaining limitation in this claim 18 are similar to claim limitations of claim 1. Therefore, examiner rejects these claim limitations under the same rationale are limitations of claim 1.

Claims 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0081656 A1 (hereinafter ‘Wang’) view of Perlmutter et al. US 7,907,755 B1 (hereinafter ‘Perlmutter’) and Kerr et al. US 2017/0097948 A1 (hereinafter .

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Wang, Perlmutter nor Kerr specifically detail the few aspects of
wherein the user input does not result in conversion of a product or service as recited in claim 2.
On the other hand, Chowdhury achieved the aforementioned limitations by providing mechanisms of
wherein the user input does not result in conversion of a product or service (Chowdhury: paragraph 0037: disclose user has still not received any satisfactory search results and disclose “Ebay Tickets” is considered ad product. Perlmutter reference discussed limitation regarding image search query above).
Wang, Perlmutter, Chowdhury and Kerr are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Enhanced Search Systems”.
The motivation for doing so would have been to results is satisfactory, or if additional results are sought, the user can select to view additional results, or the user can refine or modify the search query.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Wang, Perlmutter, 
Therefore, it would have been obvious to combine Perlmutter, Chowdhury and Kerr with Wang to obtain the invention as specified in instant claim 2.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Wang, Perlmutter nor Kerr specifically detail the few aspects of
wherein the user input comprises user feedback in relation a corresponding search result indicating that the corresponding search result is not satisfactory as recited in claim 3.
On the other hand, Chowdhury achieved the aforementioned limitations by providing mechanisms of
wherein the user input comprises user feedback in relation a corresponding search result indicating that the corresponding search result is not satisfactory (Chowdhury: paragraph 0096: disclose receive feedback from the user where the results related to “Madonna Concerts” are not relevant to the user’s true information need. Perlmutter reference discussed limitation regarding image search query above).


It is noted, however, neither Wang, Perlmutter nor Kerr specifically detail the few aspects of
wherein the user feedback corresponds to selection of an image presented as part of the corresponding search result to further refine search results as recited in claim 4.
On the other hand, Chowdhury achieved the aforementioned limitations by providing mechanisms of
wherein the user feedback corresponds to selection of an image presented as part of the corresponding search result to further refine search results (Chowdhury: paragraph 0096: disclose receive feedback from the user where the results related to “Madonna Concerts” are not relevant to the user’s true information need. Examiner argues that the selection of image is taught by the Kerr references).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, neither Wang, Perlmutter nor Kerr specifically detail the few aspects of
wherein the user feedback corresponds to entry of a different image search query as recited in claim 5.

wherein the user feedback corresponds to entry of a different image search query (Chowdhury: paragraph 0096 and paragraph 0097: disclose receive feedback and provide additional relevant query reformulation path includes “Madonna”, “Mary” and “Joseph”. Perlmutter reference discussed limitation regarding image search query above).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 18 above. In addition, Chowdhury disclose, wherein the search module is further configured to iteratively refine the search results for the identified image search queries that are not successful by obtaining user selections of new image search queries from the similar digital images of the search results and generating additional search results based on the new search queries (Chowdhury: paragraph 0096 and paragraph 0097: disclose if desired ‘satisfactory’ info is not found that the refinement process leads and the with feedback the iteration continues until the desired information is found and Kerr: paragraph 0046: disclose extract ‘derive’ the attributes of an images submitted by the user of the search query. Perlmutter reference discussed limitation regarding image search query above).

Claims 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0081656 A1 (hereinafter ‘Wang’) view of Perlmutter et al. US .

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Wang nor Perlmutter specifically detail the few aspects of
wherein the result describes recognized objects and characteristics of the recognized objects aggregated from the identified search queries that are not successful as recited in claim 6.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the result describes recognized objects (Kerr: paragraph 0046: disclose using computer vision techniques, which is interpreted as object recognition) and characteristics of the recognized objects (Kerr: paragraph 0055: disclose attribute ‘characteristics’ of the image) aggregated from the identified search queries that are not successful (Kerr: paragraph 0055: disclose refined attributes from the selected image implies the search results are unsuccessful in providing the user the needed search result).
Wang, Perlmutter and Kerr are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Enhanced Search Systems”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Wang, Perlmutter and Kerr because they are both directed to enhanced search systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Perlmutter and Kerr with the method described by Wang in order to solve the problem posed.
Therefore, it would have been obvious to combine Perlmutter and Kerr with Wang to obtain the invention as specified in instant claim 6.

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Wang nor Perlmutter specifically detail the few aspects of
wherein the result comprises representative images of recognized objects aggregated from the identified search queries that are not successful as recited in claim 7.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the result comprises representative images of recognized objects aggregated (Kerr: paragraph 0055: disclose providing image results set to the user device, where the image results set is considered as aggregate result is in response to visual-based query) from the identified search queries that are not successful (Kerr: paragraph 0055: disclose refined attributes from the selected image implies the search results are unsuccessful in providing the user the needed search result).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Wang nor Perlmutter specifically detail the few aspects of
wherein the result comprises representative images of visual characteristics aggregated from the identified search queries that are not successful as recited in claim 8.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the result comprises representative images of visual characteristics aggregated (Kerr: Fig. 3: disclose visual characteristics of the images such as color, style etc) from the identified search queries that are not successful (Kerr: paragraph 0055: disclose refined attributes from the selected image implies the search results are unsuccessful in providing the user the needed search result).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 

wherein the common-object recognition across the unsuccessful search queries is performed using the machine learning as recited in claim 9.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the common-object recognition across the unsuccessful search queries is performed using the machine learning (Kerr: paragraph 0018: disclose machine learning and unsuccessful queries are discussed in reference to Perlmutter).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1 and 9 above. 
It is noted, however, neither Wang nor Perlmutter specifically detail the few aspects of
wherein the data derived from the digital images comprises feature vectors indicative of content depicted in the digital images as recited in claim 10.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the data derived from the digital images comprises feature vectors indicative of content depicted in the digital images (Kerr: Fig. 3. Element 312, 332, 314, 334, 335: disclose derived feature vectors such as color, style and composition).


It is noted, however, neither Wang nor Perlmutter specifically detail the few aspects of
wherein: the machine learning module is further configured to learn common visual characteristics from the digital images of the identified search queries that are not successful using the one or more machine learning models; and 
a search aggregation module is configured to generate digital content describing learned common visual characteristics of the digital images of the identified search queries that are not successful, the generated digital content configured for output via a user interface as recited in claim 20.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein: the machine learning module (Kerr: paragraph 0018: disclose machine learning) is further configured to learn common visual characteristics from the digital images of the identified search queries that are not successful using the one or more machine learning models (Kerr: paragraph 0055: disclose refined attributes from the selected image implies the search results are unsuccessful in providing the user the needed search result); and 
a search aggregation (Kerr: paragraph 0055: disclose providing image results set to the user device, where the image results set is considered as aggregate result is in response to visual-based query) module is configured to generate digital content describing learned common visual characteristics of the digital Kerr: paragraph 0055: disclose refined attributes from the selected image implies the search results are unsuccessful in providing the user the needed search result), the generated digital content configured for output via a user interface (Kerr: Fig. 3: disclose various common visual characteristics as color, composition and style presenting in an user interface).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonabeau et al. US 2007/0067279 A1 (hereinafter ‘Bonabeau’) view of Kerr et al. US 2017/0097948 A1 (hereinafter ‘Kerr’) as applied, and further in view of Lin et al. US 2013/0121600 A1 (hereinafter ‘Lin’) and Perlmutter et al. US 7,907,755 B1 (hereinafter ‘Perlmutter’).

As per claim 11, Bonabeau disclose, A method implemented (Bonabeau: paragraph 0018: disclose method) by at least one computing device (Bonabeau: paragraph 0063: disclose computer which is a computing device), the method comprising: 
receiving (Bonabeau: paragraph 0006: disclose generate a search query, which means providing receiving query), by the at least one computing device (Bonabeau: paragraph 0063: disclose computer which is a computing device), selection of a digital image to initiate an image search (Bonabeau: paragraph 0007: selection of an least one item of the plurality of items and paragraph 0014: disclose selection of a first desired item from one of the plurality of items, where Fig. 3a: disclose image as input the query. Perlmutter reference discussed limitation regarding image search query above); and 
iteratively refining, by the at least one computing device, image search results returned in accordance with the image search (Bonabeau: Fig. 2 Element 255: disclose goes back to Element 205 for refinement of the initial result set) until an indication is received that the image search results are satisfactory or to restart the image search, the image search results iteratively refined by (Bonabeau: Fig. 2 Element 210: disclose the search ends when desired ‘satisfactory’ info found or the flow leads to Element 215 for iterative search with query refinement): 
presenting the identified digital images for selection via a user interface (Bonabeau: Fig. 3a: disclose user interface for selection of items);
prompting a user to select one of the presented digital images (Bonabeau: Fig. 3a: disclose user interface for selection of items); and 
receiving an additional via the user interface of one of the presented digital images to further refine the image search results (Bonabeau: Fig. 3a: disclose user interface for selection of items and paragraph 0067: disclose present results of a subsequent search query to the interactive search process).
It is noted, however, Bonabeau did not specifically detail the few aspects of
identifying a plurality of images based on the selected digital image by using an embedding space learned from binary attribute labels describing images in lieu of from relative attribute tags describing images;
selected digital images that formed the unsuccessful search query as recited in claim 11.

identifying a plurality of images based on the selected digital image by using an embedding space learned from binary attribute labels describing images in lieu of from relative attribute tags describing images (Kerr: paragraph 0018: disclose machine learning utilizing vision techniques to extract attributes of images using deep ‘embedding space’ neural networks);
selected digital images that formed the unsuccessful search query (Kerr: paragraph 0046: disclose extract ‘derive’ the attributes of an images submitted by the user of the search query. Examiner argues the unsuccessful search queries are type of queries and unsuccessful are discussed in reference by Perlmutter).
It is noted, however, neither Bonabeau nor Kerr specifically detail the few aspects of
that uses the selected digital image as a search query;
by using the additionally selected digital image as an addition to the search query as recited in claim 11.
 It is noted, however, Lin not specifically detail the few aspects of
that uses the selected digital image as a search query (Lin: paragraph 0044: disclose query image for search);
by using the additionally selected digital image as an addition to the search query (Lin: paragraph 0028: disclose support iterative refinement based on user selection of results). 

the image search query identified as an unsuccessful image search query based, at least in part, on user input indicating dissatisfaction with returned search results as recited in claim 11.
On the other hand, Perlmutter achieved the aforementioned limitations by providing mechanisms of
the image search query identified (Perlmutter: Col 16 Lines 53-54: disclose user may be dissatisfied implies that the user identified the result in an UI) as an unsuccessful image search based (Perlmutter: Col 16 Lines 53-61: disclose at least two queries of which one is returns dissatisfied ‘unsuccessful’ search result images), at least in part, on user input indicating dissatisfaction with returned search results (Perlmutter: Col 16 Line 62 – Col 17 Line 8: disclose the user can provide feedback ‘indicate’ which search result image is not similar ‘unsuccessful’ to the query image by selecting radio button).
The motivation for doing so would have been to provide an option to the user to refine the search query to find that the user is seeking.
Bonabeau, Kerr, Perlmutter and Lin are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Enhanced Search Systems”.
The motivation for doing so would have been to select a specific attribute from a sample image the user is searching for and the search can be refined to focus on that specific attribute from the sample image.

Therefore, it would have been obvious to combine Kerr, Perlmutter and Lin with Bonabeau to obtain the invention as specified in instant claim 11.

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 11 above. 
It is noted, however, Bonabeau did not specifically detail the few aspects of
wherein the embedding space is trained using training digital images that include the binary attribute labels, the binary attribute labels describing content depicted in a respective training digital image as recited in claim 12.
On the other hand, Kerr achieved the aforementioned limitations by providing mechanisms of
wherein the embedding space is trained using training digital images that include the binary attribute labels, the binary attribute labels describing content depicted in a respective training digital image (Kerr: paragraph 0018: disclose machine learning utilizing vision techniques to extract attributes of images using deep ‘embedding space’ neural networks and paragraph 0015: disclose each images are tagged with various keywords and paragraph 0018: disclose training data for a specific attribute).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 11 above. In addition, Bonabeau disclose, wherein the image search results are iteratively refined without using relative attribute tags (Bonabeau: paragraph 0074: disclose the interactive search process utilizing tags and does not mention relative attribute tags implies the process is not using relative attribute tags).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 11 above. In addition, Bonabeau disclose, wherein the identifying is based on at least one respective visual characteristic of the selected digital image from any previous iterations of the refining (Bonabeau: paragraph 0047: disclose the search results provide visible indications and Fig. 3a provides visual characteristic as camera of different models).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claims 11 and 14 above. 
It is noted, however, Bonabeau did not specifically detail the few aspects of
wherein the at least one respective visual characteristic is identified, in part, by traversing the embedding space as recited in claim 15.

wherein the at least one respective visual characteristic is identified, in part, by traversing the embedding space (Kerr: paragraph 0018: disclose trained data for a specific attribute and in Fig. 3 disclose a visual attribute of color, style and composition).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 11 above. In addition, Bonabeau disclose, wherein a same number of the identified digital images are presented for selection at each iteration of the refining (Bonabeau: Fig. 3a, Fig 3c and Fig 3d: provides the same number of digital images which is 12).

As per claim 17, most of the limitations of this claim have been noted in the rejection of claim 11 above. In addition, Bonabeau disclose, wherein the identified digital images presented for selection at each iteration of the refining comprise digital images that were not presented for selection at any previous iteration of the refining (Bonabeau: Fig 3c and Fig 3d: disclose the images presented in Fig 3d or not present in previous iteration of Fig. 3c).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent US 8,630,851 B1 disclose “Assisted shopping”
US Patent US 9,015,139 B2 disclose “Systems and methods for performing a search based on a media content snapshot image”
US Pub US 2014/0101134 A1 disclose “	SYSTEM AND METHOD FOR ITERATIVE ANALYSIS OF INFORMATION CONTENT”
US Pub US 2014/0258267 A1 disclose “	Aggregating and Searching Social Network Images”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159